Exhibit 10.29

HOST HOTELS & RESORTS, INC.

Non-Employee Directors’ Deferred Stock Compensation Plan

As Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE I PURPOSE AND EFFECTIVE DATE    2 1.1      Purpose    2
1.2      Effective Date    2 ARTICLE II DEFINITIONS    2 2.1      Board    2
2.2      Code    2 2.3      Committee    2 2.4      Company    2 2.5     
Contribution Date    2 2.6      Deferral Date    2 2.7      Deferral Election   
3 2.8      Director    3 2.9      Director Stock Awards    3 2.10   
Distribution Election    3 2.11    Exchange Act    3 2.12    Fair Market Value
   3 2.13    Fees    3 2.14    Participant    3 2.15    Plan    3 2.16   
Secretary    3 2.17    Separation from Service    4 2.18    Shares    4 2.19   
Special One Time Director Stock Awards    4 2.20    Stock Units    4 2.21   
Stock Unit Account    4 ARTICLE III SHARES AVAILABLE UNDER THE PLAN    4 ARTICLE
IV ADMINISTRATION    4 4.1      Plan Administration    4 4.2      Administrative
Duty    5 4.3      Committee Authority    5 ARTICLE V ELIGIBILITY    5 5.1     
Eligibility    5 5.2      Employment    5 5.3      Stock Ownership Limits    5



--------------------------------------------------------------------------------

ARTICLE VI DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENT    5 6.1      General Rule
   5 6.2      Timing of Elections    5 6.3      Form of Election    6 6.4     
Establishment of Stock Unit Account    7 6.5      Credit of Dividend Equivalents
   7 ARTICLE VII DIRECTOR STOCK AWARDS    7 7.1      Qualification and Amount   
7 7.2      Vesting    7 7.3      Credit of Dividends and Dividend Equivalents   
8 ARTICLE VIII SETTLEMENT OF STOCK UNITS AND DIRECTOR STOCK AWARDS    8 8.1     
Payment Options    8 8.2      Payment Timing    8 8.3      Continuation of
Dividend Equivalents    8 8.4      In Kind Dividends    8 ARTICLE IX SPECIAL
ONE-TIME DIRECTOR STOCK AWARDS    9 9.1      Special One-Time Director Stock
Awards    9 9.2      Vesting    9 9.3      Conversion and Payment of Special
One-Time Director Stock Awards    9 ARTICLE X UNFUNDED STATUS    9 ARTICLE XI
DESIGNATION OF BENEFICIARY    9 ARTICLE XII ADJUSTMENT PROVISIONS    9 ARTICLE
XIII PLAN CONSTRUCTION    10 ARTICLE XIV GENERAL PROVISIONS    10 14.1      No
Right to Continue as a Director    10 14.2      No Shareholder Rights Conferred
   10 14.3      Change to the Plan    10 14.4      Consideration    11 14.5     
Compliance with Laws and Obligations    11 14.6      Limitations on
Transferability    11 14.7      Governing Law    11 14.8      Plan Termination
   12

 

ii



--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, INC.

Non-Employee Directors’ Deferred Stock Compensation Plan

WHEREAS, Host Marriott Corporation sponsored the Host Marriott Corporation
Non-Employee Directors’ Deferred Stock Compensation Plan, as amended and
restated January 1, 2005 (the “Plan”); and

WHEREAS, Host Marriott Corporation changed its name to Host Hotels & Resorts,
Inc.; and

WHEREAS, pursuant to Section 14.3 of the Plan, the Board (as defined in
Section 2.1) reserves the right to amend the Plan at any time; and

WHEREAS, the Board has determined to amend the Plan to reflect the final
regulations issued under Section 409A of the Internal Revenue Code (as part of
the American Jobs Creation Act of 2004); and

WHEREAS, Host Hotels & Resorts, Inc. intends to comply fully with the
requirements of Section 409A of the Code, and Treasury regulations to be issued
from time to time interpreting the statute;

NOW, THEREFORE, set forth herein are the terms of the Plan, as amended and
restated effective as of January 1, 2008, for the benefit of certain
non-employee directors.



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The Host Hotels & Resorts, Inc. Non-Employee Directors’ Deferred
Stock Compensation Plan (the “Plan”) is intended to advance the interests of
Host Hotels & Resorts, Inc. and its shareholders by providing a means to attract
and retain highly-qualified persons to serve as non-employee Directors and to
promote ownership by non-employee Directors of a greater proprietary interest in
Host Hotels & Resorts, Inc., thereby aligning such Directors’ interests more
closely with the interests of shareholders of Host Hotels & Resorts, Inc.

1.2 Effective Date. This amendment and restatement of the Plan shall become
effective as of January 1, 2008.

ARTICLE II

DEFINITIONS

The following terms shall be defined as set forth below:

2.1 Board.

“Board” means the Board of Directors of the Company.

2.2 Code.

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
issued thereunder.

2.3 Committee.

“Committee” has the meaning set forth in Section 4.1.

2.4 Company.

“Company” means Host Hotels & Resorts, Inc., a Maryland corporation, or any
successor thereto.

2.5 Contribution Date.

“Contribution Date” means the Contribution Date as defined in the Employee
Benefits and Other Employment Matters Allocation Agreement between Host Hotels &
Resorts, Inc., Host Hotels & Resorts, L.P. and Crestline Capital Corporation.

2.6 Deferral Date.

“Deferral Date” has the meaning set forth in Section 6.4.

 

2



--------------------------------------------------------------------------------

2.7 Deferral Election.

“Deferral Election” means the written election filed with the Committee in
accordance with Sections 6.2(a).

2.8 Director.

“Director” means any individual who is a member of the Board.

2.9 Director Stock Awards.

“Director Stock Awards” means the stock awards described in Article VII of this
Plan.

2.10 Distribution Election.

“Distribution Election” means the written election filed with the Committee in
accordance with Sections 6.2(b).

2.11 Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended. References
to any provision of the Exchange Act include rules thereunder and successor
provisions and rules thereto.

2.12 Fair Market Value.

“Fair Market Value” means the average of the highest and lowest quoted selling
prices for the Shares on the relevant date, or (if there were no sales on such
date) the average so computed on the nearest day before and the nearest day
after the relevant date, as reported in The Wall Street Journal or a similar
publication selected by the Committee.

2.13 Fees.

“Fees” means all or part of any retainer and/or fees payable to a non-employee
Director in his or her capacity as a Director.

2.14 Participant.

“Participant” means a Director who is not employed by the Company or its
affiliates and who is approved by the Board to participate in this Plan.

2.15 Plan.

“Plan” has the meaning set forth in Section 1.1.

2.16 Secretary.

“Secretary” means the Corporate Secretary or any Assistant Corporate Secretary
of the Company.

 

3



--------------------------------------------------------------------------------

2.17 Separation from Service.

“Separation from Service” shall mean the termination of Participant’s services
to the Employer in accordance with Treas. Reg. §1.409A-1(h). A transfer within
and among the Employer and any member of a controlled group, as provided in Code
Section 409A(d)(6), shall not be deemed a Separation from Service.

2.18 Shares.

“Shares” means shares of the common stock of Company, par value $1.00 per share,
for the period before the Contribution Date, and shares of common stock of the
Company, par value $0.01 per share, for the period beginning on or after the
Contribution Date.

2.19 Special One Time Director Stock Awards.

“Special One-Time Director Stock Awards” means the stock awards described in
Article IX of this Plan.

2.20 Stock Units.

“Stock Units” means the credits to a Participant’s Stock Unit Account under
Article VI of this Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.

2.21 Stock Unit Account.

“Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section 6.4.

ARTICLE III

SHARES AVAILABLE UNDER THE PLAN

Subject to adjustment as provided in Article XII, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under this Plan
shall not exceed 500,000. Such Shares may include authorized but unissued Shares
or treasury Shares.

ARTICLE IV

ADMINISTRATION

4.1 Plan Administration. This Plan shall be administered by the Board’s
Compensation Policy Committee (the “Committee”), or such other committee which
shall be composed of “Non-Employee Directors” within the meaning of Rule 16b-3
under the Exchange Act as may be designated by the Board. Notwithstanding the
foregoing, no Director who is a Participant under this Plan shall participate in
any determination relating solely or primarily to his or her own Shares, Stock
Units or Stock Unit Account.

 

4



--------------------------------------------------------------------------------

4.2 Administrative Duty. It shall be the duty of the Committee to administer
this Plan in accordance with its provisions and to make such recommendations of
amendments or otherwise as it deems necessary or appropriate.

4.3 Committee Authority. The Committee shall have the authority to make all
determinations it deems necessary or advisable for administering this Plan,
subject to the limitations in Section 4.1 and other explicit provisions of this
Plan.

ARTICLE V

ELIGIBILITY

5.1 Eligibility. Each Director who is not an employee of the Company or its
affiliates shall be eligible to defer Fees under Article VI of this Plan and to
receive Director Stock Awards under Article VII of this Plan.

5.2 Employment. If such Director subsequently becomes an employee of the Company
(or any of its subsidiaries), but does not incur a Separation from Service, such
Director shall (a) continue as a Participant with respect to Fees previously
deferred and (b) cease eligibility with respect to all future Fees, if any,
earned while an employee and with respect to any further Director Stock Awards.

5.3 Stock Ownership Limits. Notwithstanding any other provision to the contrary,
a Director shall not be eligible to participate in the Plan and shall cease to
be a Participant, to the extent such Director was a Participant immediately
before the application of this Section 5.3 to such Director, if the
participation of such Director would violate the ownership limits set forth in
Article VIII of Host Hotels & Resorts, Inc.’s Articles of Restatement of
Articles of Incorporation.

ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENT

6.1 General Rule. Each Director may, in lieu of receipt of Fees, defer such Fees
in accordance with this Article VI, provided that such Director is eligible
under Article V of this Plan to defer such Fees at the date any such Fees are
otherwise payable.

6.2 Timing of Elections.

(a) Deferral Elections. Each eligible Director who wishes to defer Fees under
this Plan must make a written Deferral Election prior to the start of the
calendar year for which the Fees would otherwise be earned, which Deferral
Election shall be irrevocable as of the December 31 immediately preceding the
calendar year in which the Fees are earned. Notwithstanding the foregoing, with
respect to any Deferral Election made by a newly elected or appointed Director
or Director who was not previously eligible to participate in the Plan and who
does not participate in and has not for 24 months participated in any other
nonqualified deferred compensation account balance plan that must be aggregated
with the Plan pursuant to Code Section 409A), then the Deferral Election:

 

  (i) must be filed not later than 30 days after the date of initial
eligibility,

 

5



--------------------------------------------------------------------------------

  (ii) shall be effective only with respect to compensation for services to be
performed subsequent to the election, and

 

  (iii) shall be irrevocable once made, for all Fees earned in that calendar
year.

If a newly eligible Director fails to make a Deferral Election within 30 days of
initial eligibility to participate, then such Director may make an initial
Deferral Election (and Distribution Election, pursuant to Section 6.2(b) below)
only with respect to Fees earned in subsequent calendar years.

A Deferral Election by a Participant shall be deemed to be continuing and
therefore applicable to Fees to be paid in future years unless the Participant
revokes or changes such election by filing a new Deferral Election form prior to
the start of the calendar year for which the Fees would otherwise be earned or
ceases to be a Participant. Notwithstanding any provision of the Plan to the
contrary, a Deferral Election shall be automatically cancelled on the
Participant’s Separation from Service and shall be without effect thereafter.

(b) Distribution Elections. Each Participant in the Plan as of December 31, 2008
shall file a Distribution Election with respect to the form of which his Stock
Unit Account shall be paid in accordance with Section 8.1, with respect to all
amounts deferred on his behalf under the Plan whether before or after
December 31, 2008, and such Distribution Election shall be filed no later than
December 31, 2008 and shall become irrevocable on December 31, 2008. Each
Participant who becomes a Participant in the Plan after December 31, 2008 shall
file a Distribution Election at the same time and in the same manner as the
Participant’s initial Deferral Election. A Participant may not change or modify
his Distribution Election after it has become irrevocable. If no Distribution
Election is filed pursuant to this Section 6.2, then Section 6.3 shall apply.

6.3 Form of Election. A Deferral Election and Distribution Election shall be
made by completing and filing the specified election form with the Secretary of
the Company within the applicable period described in Section 6.2. In the event
Directors’ Fees are increased or decreased during any calendar year, a
Participant’s election in effect for such year will apply to the specified
percentage of Fees as increased or decreased.

In any situation in which the Committee is unable to determine the method of
payment because of incomplete, unclear, or uncertain instructions in a
Participant’s Distribution Election form, or if no such form is on file with
respect to a Participant, then the Participant will be deemed to have elected a
lump sum distribution.

6.4 Establishment of Stock Unit Account. The Company will establish a Stock Unit
Account for each Participant. All Fees deferred pursuant to this Article VI
shall be credited to the Participant’s Stock Unit Account as of the date the
Fees would otherwise have been paid to the Participant (the “Deferral Date”) and
converted to Stock Units as follows: The number of Stock Units shall equal the
deferred Fees divided by the Fair Market Value of a Share on the Deferral Date,
with fractional units calculated to at least three (3) decimal places.

6.5 Credit of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall have credited to his or her Stock Unit
Account an additional

 

6



--------------------------------------------------------------------------------

number of Stock Units equal to (a) the per-share cash dividend payable with
respect to a Share on such dividend payment date, (b) multiplied by the number
of Stock Units held in the Stock Unit Account attributable to deferred Fees as
of the close of business on the record date for such dividend, (c) divided by
the Fair Market Value of a Share on such dividend payment date. If dividends are
paid on Shares in a form other than cash, then such dividends shall be
notionally converted to cash, if their value is readily determinable, and
credited in a manner consistent with the foregoing formula and, if their value
is not readily determinable, shall be credited “in kind” to the Participant’s
Stock Unit Account.

ARTICLE VII

DIRECTOR STOCK AWARDS

7.1 Qualification and Amount. Participants will be entitled to receive,
effective immediately following each annual meeting of Shareholders, an annual
Director Stock Award equal to the number of Stock Units derived by dividing
(a) the amount of the annual retainer fee to be paid to Participants for the
year in question by (b) the Fair Market Value of a Share on the date immediately
preceding the date of the annual meeting. Notwithstanding any other provision,
however, a Participant shall not be entitled to receive an annual Director Stock
Award if such award would violate the ownership limits set forth in Section 5.3.
The Director Stock Award shall be automatically credited to the Participant’s
Stock Unit Account.

7.2 Vesting. A Participant’s annual Director Stock Award will be fully vested
and nonforfeitable when granted.

7.3 Credit of Dividends and Dividend Equivalents. As of each dividend payment
date with respect to Shares, each Participant shall have credited to his or her
Stock Unit Account an additional number of Stock Units equal to (a) the
per-share cash dividend payable with respect to a Share on such dividend payment
date, (b) multiplied by the number of Stock Units held in the Stock Unit Account
attributable to Director Stock Awards as of the close of business on the record
date for such dividend, (c) divided by the Fair Market Value of a Share on such
dividend payment date. If dividends are paid on Shares in a form other than
cash, then such dividends shall be notionally converted to cash, if their value
is readily determinable, and credited in a manner consistent with the foregoing
formula and, if their value is not readily determinable, shall be credited “in
kind” to the Participant’s Stock Unit Account.

ARTICLE VIII

SETTLEMENT OF STOCK UNITS AND DIRECTOR STOCK AWARDS

8.1 Payment Options. The Participant’s Distribution Election submitted pursuant
to Section 6.2(b) shall specify whether the Participant’s Stock Unit Account is
to be settled by delivering to the Participant (or his or her beneficiary) the
number of Shares equal to the number of whole Stock Units then credited to the
Participant’s Stock Unit Account, in (a) a lump sum, or (b) substantially equal
annual installments over a period not to exceed ten (10) years. If, upon lump
sum distribution or final distribution of an installment, less than one whole
Stock Unit is credited to a Participant’s Stock Unit Account, cash will be paid
in lieu of fractional shares on the date of such distribution based on the Fair
Market Value of a Share on the date of payment.

 

7



--------------------------------------------------------------------------------

8.2 Payment Timing. Shares payable pursuant to Section 8.1 shall be distributed
in a lump sum or in up to ten (10) annual installments to the Participant
commencing on the ninetieth (90th) day following the Participant’s Separation
from Service, in accordance with his Distribution Election. If a Participant has
elected distribution of his Stock Unit Account in installments, each subsequent
installment distribution shall be made on the January 15 of each subsequent
calendar year.

8.3 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
and paid in installments, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Sections 6.5 and 7.3.

8.4 In Kind Dividends. If any “in kind” dividends were credited to the
Participant’s Stock Unit Account under Sections 6.5 or 7.4, such dividends shall
be payable to the Participant in full on the date of the first distribution of
Shares under Section 8.1.

ARTICLE IX

SPECIAL ONE-TIME DIRECTOR STOCK AWARDS

9.1 Special One-Time Director Stock Awards. Subject to Section 9.2, Participants
who were Directors as of May 1, 1997, received a Special One-Time Director Stock
Award as follows:

 

Name of Director

  

Special One-Time

Director Stock Award

Robert M. Baylis    7,000 Shares Ann Dore McLaughlin    7,000 Shares

9.2 Vesting. All Special One-Time Director Stock Awards are fully vested.

9.3 Conversion and Payment of Special One-Time Director Stock Awards. The
Company will convert Special One-Time Director Stock Awards into Shares upon an
eligible Participant’s Separation from Service. The Company will distribute
Special One-Time Director Stock Awards pursuant to the Participant’s
Distribution Election in accordance with Sections 81. and 8.2.

ARTICLE X

UNFUNDED STATUS

The interest of each Participant in any Fees deferred under this Plan (and any
Stock Units or Stock Unit Account relating thereto) or in any Director Stock
Award or in any Special One-Time Director Stock Award shall be that of a general
creditor of the Company. Stock Unit Accounts, and Stock Units (and, if any, “in
kind” dividends) credited thereto, Director Stock Awards and Special One-Time
Director Stock Awards shall at all times be maintained by the Company as
bookkeeping entries evidencing unfunded and unsecured general obligations of the
Company.

 

8



--------------------------------------------------------------------------------

ARTICLE XI

DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive the benefits credited to the Participant’s Stock Unit
Account in the event of such Participant’s death. The Company may rely upon the
beneficiary designation last filed with the Committee, provided that such form
was executed by the Participant or his or her legal representative and filed
with the Committee prior to the Participant’s death.

ARTICLE XII

ADJUSTMENT PROVISIONS

In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares such that an adjustment is determined by the Board or Committee
to be appropriate to prevent dilution or enlargement of Participants’ rights
under this Plan, then the Board or Committee will make an adjustment, if any,
determined in its sole discretion to be appropriate or necessary, in the number
or kind of Shares to be delivered upon settlement of Stock Unit Accounts,
Director Stock Awards or Special One-Time Director Stock Awards under Articles
VIII or IX.

ARTICLE XIII

PLAN CONSTRUCTION

It is the intent of the Company that this Plan comply in all respects with
applicable provisions of Rule l6b-3 under the Exchange Act in the connection
with the deferral of Fees so that Participants will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder. Any contrary
interpretation of the Plan shall be avoided.

ARTICLE XIV

GENERAL PROVISIONS

14.1 No Right to Continue as a Director. Nothing contained in this Plan will
confer upon any Participant any right to continue to serve as a Director.

14.2 No Shareholder Rights Conferred. Except for dividend equivalents under
Section 6.5 and Section 7.3, nothing contained in this Plan will confer upon any
Participant any rights of a shareholder of the Company unless and until Shares
are in fact converted, issued or transferred to such Participant in accordance
with Articles VII or VIII.

14.3 Change to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of shareholders or Participants, except
that any such action will be subject to the approval of the Company’s
shareholders at the next annual meeting of shareholders having a record date
after the date such action was taken if such shareholder approval is required by
any federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Shares may then be listed or quoted or
if the Board determines in its discretion to seek such shareholder approval.

 

9



--------------------------------------------------------------------------------

To the extent applicable, this amended and restated Plan shall be interpreted in
accordance with Internal Revenue Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. If the Company
determines that any compensation or benefits payable under this Plan do not
comply with Code Section 409A and related Department of Treasury guidance, the
Company shall amend the Plan or take such other actions as the Company deems
necessary or appropriate to comply with the requirements of Code Section 409A
while preserving the economic agreement of the parties. Any other provision of
the Plan to the contrary notwithstanding, in the event that the IRS prevails in
its claims that amounts contributed to the Plan, and/or earnings thereon,
constitute taxable income to the Participant or his designated beneficiary for
any taxable year of his, prior to the taxable year in which such contributions
and/or earnings are distributed to the Participant or beneficiary, or in the
event that legal counsel satisfactory to the Company, the trustee and the
applicable Participant or beneficiary renders an opinion that the IRS would
likely prevail in such a claim, the amount subject to such income tax shall be
immediately distributed to the Participant or beneficiary.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

14.4 Consideration. The consideration for Shares issued or delivered in lieu of
payment of Fees will be the Director’s service during the period to which the
Fees paid in the form of Shares related.

14.5 Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with this Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities or tax law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, the Company’s Articles of
Amendment and Restatement of Articles of Incorporation, or contractual
obligations of the Company, until the Company is satisfied that such laws,
regulations and other obligations of the Company have been complied with in
full. Certificates representing Shares delivered under the Plan will be subject
to such stop-transfer orders and other restrictions as may be applicable under
such laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

14.6 Limitations on Transferability. Stock Units, Director Stock Awards, Special
One-Time Director Stock Awards and any other right under the Plan that may
constitute a “derivative security’ as generally defined in Rule 16a-l(c) under
the Exchange Act will not be transferable by a Participant except by will or the
laws of descent and distribution (or to a designated beneficiary in the event of
a Participant’s death); provided, however, that such rights may be transferred
to one or more trusts or other beneficiaries during the lifetime of the
Participant in connection with the Participant’s estate planning, but only if
and to the extent then permitted under Rule 16b-3 and consistent with the terms
of this Plan (including, but not limited to, the requirements of Section 5.3),
the registration of the offer and sale of Shares on Form S-8 or a successor
registration form of the Securities and Exchange Commission. Stock Units,
Director Stock Awards, Special One-Time Director Stock Awards and other rights
under the Plan may not be pledged, mortgaged, hypothecated or otherwise
encumbered, and shall not be subject to the claims of creditors.

 

10



--------------------------------------------------------------------------------

14.7 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law, to the extent applicable, other laws (including those governing
contracts) of the State of Maryland, without giving effect to principles of
conflicts of laws, and applicable federal law.

14.8 Plan Termination. Unless earlier terminated by action of the Board or
Executive Committee of the Board, the Plan will remain in effect until such time
as no Shares remain available for delivery under the Plan and the Company has no
further rights or obligations under the Plan.

 

11



--------------------------------------------------------------------------------

CERTIFICATE OF SECRETARY

I, the undersigned, Elizabeth A. Abdoo, Executive Vice President, General
Counsel and Secretary of Host Hotels & Resorts, Inc. (the “Corporation”), do
hereby certify that the attached copy of the Host Hotels & Resorts, Inc.
Non-Employee Directors’ Deferred Stock Compensation Plan as amended and restated
effective as of January 1, 2008 (the “Plan”) is a true and correct copy of the
Plan and that there have been no amendments or modifications to the Plan that
are not reflected in this copy.

IN WITNESS WHEREOF, I have hereunto set my hand and seal of the Corporation as
of the 19th day of December, 2008.

 

/s/ ELIZABETH A. ABDOO

 

12